As filed with the Securities and Exchange Commission on June 15, 2012 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Investors Real Estate Trust (Exact name of Registrant as specified in its governing instruments) North Dakota 45-0311232 (State or other jurisdiction of (I.R.S.Employer incorporation or organization) Identification No.) 1400 31st Avenue SW, Suite 60 Minot, ND58701 (701) 837-4738 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Karin Wentz, Esq. Associate General Counsel 10050 Crosstown Circle, Suite 105 Eden Prairie, MN55344 (952) 401-4802 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Approximate date of commencement of proposed sale to the public:From time to time after the effective date of this Registration Statement. If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.¨ If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended (the “Securities Act”), other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.þ If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of earlier effective registration statement for same offering.¨ If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for same offering.¨ If this form is a registration statement pursuant to General instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.¨ If this form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filerþNon-accelerated filer¨Smaller reporting company¨ (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of securities being registered Amount being registered(1)(2) Proposed maximum offering price per share(2) Proposed maximum aggregate offering price(2) Amount of registration fee(3) Common Shares of Beneficial Interest, no par value $ $ $ (1) Pursuant to Rule 416 under the Securities Act of 1933, as amended (the “Securities Act”), this registration statement also covers an indeterminate number of additional common shares as may be issued as a result of adjustment by reason of a share dividend, share split, recapitalization or other similar event. (2)Pursuant to Rule 415(a)(6) under the Securities Act of 1933, as amended, this registration statement includes 815,282 shares of Common Stock previously registered on Form S-3 (File No. 333-169205), filed by Investors Real Estate Trust on October 1, 2010 (the previous registration statement), which remain unsold as of June 15, 2012. The registrant previously paid a filing fee of $58.12 for such unsold common shares, which will continue to be applied to such unsold shares. An additional registration fee has been paid with respect to the additional 6,184,718 common shares being registered on this registration statement. Pursuant to Rule 415(a)(6), the offering of the unsold securities registered under the previous registration statement will be deemed terminated as of the date of effectiveness of this registration statement. (3) Estimated solely for the purpose of determining the registration fee.This amount was calculated in accordance with Rule 457(c)of the Securities Act and based on the average of the high and low sales prices of the registrant’s common shares of beneficial interest as reported on the NASDAQ Global Select Market on June 12, 2012 (within 5 business days prior to filing this registration statement). THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE SECURITIES AND EXCHANGE COMMISSION, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. We are not using this prospectus to offer to sell these securities or to solicit offers to buy these securities in any place where the offer or sale of the securities is not permitted. SUBJECT TO COMPLETION, DATED , 2012 PROSPECTUS DISTRIBUTION REINVESTMENT AND SHARE PURCHASE PLAN 7,000,000 Common Shares of Beneficial Interest Investors Real Estate Trust’s (“IRET”) Distribution Reinvestment and Share Purchase Plan (the “plan”) provides new investors and existing holders of IRET’s common shares of beneficial interest (the “common shares”), and holders of the limited partnership units (“units”) of IRET Properties, a North Dakota Limited Partnership, a convenient way to purchase IRET common shares, by permitting participants in the plan to automatically reinvest cash distributions on all or a portion of their common shares and units (subject to a minimum reinvestment percentage of 10%), and to make monthly voluntary cash contributions under the terms of the plan.Participation in the plan is entirely voluntary, so that shareholders and unitholders may join the plan and terminate their participation in the plan at any time.If you choose not to participate in the plan you will continue to receive cash distributions on your common shares and units when, as and if declared, in the usual manner.Beneficial owners of our common shares whose shares are registered in names other than their own, by brokers, banks or other nominees, may join the plan by having the shares they wish to enroll in the plan transferred to their own names, or by arranging for the holder of record to join the plan. A summary of the plan is provided in this prospectus in a question and answer format.We encourage you to read it carefully.If you have any additional questions, please call us at (701) 837-4738.We recommend that you retain this prospectus for future reference. You may purchase common shares under the plan by: • Having the cash distributions on all or part of your common shares and units automatically reinvested; • Receiving directly, as usual, cash distributions, if and when declared, on your common shares and units, and investing in the plan by making optional cash payments of $250 to $10,000 per month; or • Investing both your cash distributions and your voluntary cash contributions. This prospectus relates to 7,000,000 common shares registered for purchase under the plan and makes certain amendments to our existing plan.Current plan participants automatically will continue to participate in the plan. Common shares purchased for your account under the plan will be issued by us, or purchased from third parties on the open market or in privately negotiated transactions.We may, in our sole discretion, determine the source from which common shares will be purchased under the plan; however, we expect these shares to be primarily shares issued by us.Newly issued common shares generally will be purchased at a discount (“purchase price discount”) of 0% to 5% (in our sole discretion) from the market price for our common shares at the time of purchase, and will provide us with additional capital for general corporate purposes. Common shares purchased for plan accounts through open market or privately negotiated transactions are not eligible for the purchase price discount.The purchase price for common shares acquired for plan accounts through open market or privately negotiated transactions will be equal to the weighted average price (excluding brokerage commissions) of all common shares acquired through open market or privately negotiated transactions during the investment period.Common shares purchased directly from us pursuant to an approved request for waiver as described in this prospectus will be at the volume weighted average price, rounded to four decimal places, of our common shares, as traded on the
